DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-29-2021.
Applicant’s election without traverse of the invention of claims 6-20 in the reply filed on 11-29-2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 14 each require a “first layer” which is a mixture of dielectric and fluorocarbon and a “second layer” that is dielectric.  However, many fluorocarbons, such as the claimed PTFE of claims 10 and 18 are dielectrics.  As a result, any such fluorocarbon layer can be considered a “first layer” as a mixture of a dielectric and a fluorocarbon resin just by arbitrarily assigning some portion of the fluorocarbon to be dielectric with the rest being 
Claims 4-13 and 15-20 depend upon these claims and thus incorporate their indefiniteness.
Correction is required.
Claims 9 and 17 each further limit what materials “the dielectric” can be.  However, claim 9 depends upon claim 6, which recites two different “a dielectric” layers.  Claim 17 depends upon claim 14, which recites three different “a dielectric” layers.  In each case, it is unclear which dielectric layer is being referred to and is being further limited in its composition by either claim 9 or claim 17.  This makes the metes and bounds of the claims unclear.  For the purposes of examination, it will be interpreted only require any one of the dielectric layers to have the required “the dielectric” materials. 
Claim 11 requires that “the first and second layer each have a film thickness equal to ¼ of a wavelength of light transmitted by the first layer and the second layer”.  It is unclear what “light” is being referred to.  Is any light wavelength that is not 100% absorbed permitted for either or does it need to be the same for the first and second layer?  For the purposes of examination, the ¼ wavelength thickness of the layers in the multilayers of the prior art to create interference will be interpreted to read upon this because that is likely what applicant intends to claim. 
Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji I (JP2015206908A, hereafter referred to as ‘908, using the English machine translation).
Claim 6: ‘908 is directed towards optical films, such as antireflective multilayer structures [0002],  as shown in figure 1, ‘908 teaches a porous thin film (it has a nanoporous structure, [0015]), the porous thin film, having a two-layer structure with a low refractive index film (odd layer) and a high refractive index film (even layer) [0020] attached on a substrate 2, by comprising: a first layer 103 of a low refractive index material made from dielectric material (e.g. Al2O3) and a fluorocarbon resin attached on a substrate; and a second layer 104 made of a dielectric material(e.g. Al2O3) attached on the first layer [0024-0025]. 
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the low index layers made from a mixture of dielectric and fluorocarbon (even as discussed above, where the fluorocarbon resin alone is arbitrarily subdivided into dielectric and fluorocarbon components that are mixed together), since those materials were taught to be suitable for the low index layer and these materials combination would be a mixture, and doing so would produce no more than predictable results (claim 6).
Claim 9: ‘908 further teaches that the dielectric can be Al2O3 [0024-0025].
Claim 10: ‘908 further teaches that the fluorocarbon can be PTFE [0024].
Claim 11: ‘908 further teaches making the layer thicknesses equal to ¼ wavelength of a wavelength of interest to create interference (which means it must be transparent to this wavelength), and as discussed in the 112 2nd rejection above, this will be interpreted to read upon this limitation [0002].
Claim 12: ‘908 further teaches the fluorocarbon resin of the second layer 104 has a film thickness which overlaps with applicant’s claimed thicknesses of 10 nm to 30 nm [0022]. MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 13: as discussed in the 112 2nd rejection above, ‘908 teaches that the first layer can be only a fluorocarbon layer, such as PTFE, which is a dielectric and a fluoropolymer resin [0024], thus the layer can be arbitrarily subdivided into different volumes that are assigned as 
Claim 14: as shown in figure 1, ‘908 teaches a porous thin film (it has a nanoporous structure, [0015]) with a low refractive index films (odd layer) and a high refractive index films (even layer) [0020] comprising: an undercoat layer 102  made of high index material attached on a substrate; a continuous layer of a first layer 103 of low index material and a second layer 104 made of a high index material attached on the first layer, and in which the first layer and the second layer are repeatedly stacked a plurality of times on the undercoat layer e.g. 103-106; and a third layer of a low index material 107 attached on the uppermost second layer [0022].
The low refractive index material layers 103, 105, 107  is taught to be made from dielectric material (e.g. Al2O3) and a fluorocarbon resin attached on a substrate; and the high index layers 104,106 are made of only a dielectric material(e.g. Al2O3) [0024-0025]. 
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the low index layers 103, 105, 107 made from a mixture of dielectric and fluorocarbon(even as discussed above, where the fluorocarbon resin alone is arbitrarily subdivided into dielectric and fluorocarbon components that are mixed together), since those materials were taught to be suitable for the low index layer and these materials combination would be a mixture, and doing so would produce no more than predictable results (claim 14).
Claim 17: see the previous discussion for claim 9.
Claim 18: see the previous discussion for claim 10.
Claim 19: see the previous discussion for claim 12.
Claim 20: see the previous discussion for claim 13.

Claims 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji I (JP2015206908A, hereafter referred to as ‘908, using the English machine translation) in view of Haaland (US 5991081).
Claim 7: ‘908 further teaches the porous thin film having a three-layer structure by further comprising an undercoat layer 101 of a low index of refraction material [0022], ‘908 does not specifically teach it can be only a fluorocarbon resin material.
However, Haaland is also directed towards such optical films, such as antireflective multilayer structures (abstract), with multilayers of dielectric film (e.g. ITO) and fluorocarbon resins (col 11, lines 1-14), where fluorocarbon resins by themselves are good low refractive index materials for such optical devices (col 7, lines 1-40).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to make the low index of refraction material undercoat layer 101 from only a fluoropolymer resin, since, as taught by Haaland, such fluoropolymers were known by themselves to be useful as low index of refraction materials for such devices and doing so would produce no more than predictable results (claim 7).
Claim 8: ‘908 further teaches the fluorocarbon resin of the undercoat layer 101 has a film thickness which overlaps with applicant’s claimed thicknesses of 10 nm to 40 nm [0022]. MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 15: ‘908 further teaches a fourth layer 109 of low index material and a fifth layer 110 of a high index material [0022]. 110 can be made of only a dielectric material [0025].
Layer 109 is of a low index of refraction material [0022], ‘908 does not specifically teach it can be only a fluorocarbon resin material.
However, Haaland is also directed towards such optical films, such as antireflective multilayer structures (abstract), with multilayers of dielectric film (e.g. ITO) and fluorocarbon 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to make the low index of refraction material fourth layer 109 from only a fluoropolymer resin, since, as taught by Haaland, such fluoropolymers were known by themselves to be useful as low index of refraction materials for such devices and doing so would produce no more than predictable results (claim 15).
Claim 16: ‘908 further teaches the porous thin film having a three-layer structure by further comprising an subcoat layer 101 of a low index of refraction material [0022], ‘908 does not specifically teach it can be only a fluorocarbon resin material.
However, Haaland is also directed towards such optical films, such as antireflective multilayer structures (abstract), with multilayers of dielectric film (e.g. ITO) and fluorocarbon resins (col 11, lines 1-14), where fluorocarbon resins by themselves are good low refractive index materials for such optical devices (col 7, lines 1-40).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to make the low index of refraction material subcoat layer 101 from only a fluoropolymer resin, since, as taught by Haaland, such fluoropolymers were known by themselves to be useful as low index of refraction materials for such devices and doing so would produce no more than predictable results (claim 16).
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji I (JP2015206908A, hereafter referred to as ‘908, using the English machine translation) in view of Itoh (EP1123905, hereafter referred to as ‘905, as supplied by appliant)
Claims 13 and 20: While ‘908 teaches mixing the dielectric materials with fluorine resins for the low index of refraction films, it does not teach what proportions of each to use.
However, ‘905 is also directed towards optical composite films with low index of refraction materials [0002-0003].  However, it further teaches that the proportion of the 
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “the fluorocarbon resin has a volume five to fifty times as large as a volume of the dielectric material” through process optimization, to produce a desired refractive index since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980)(claims 13 and 20).
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/JOEL G HORNING/Primary Examiner, Art Unit 1712